Appeal from a judgment of the County Court of Schenectady County, rendered March 18, 1999, convicting defendant upon his plea of guilty of the crime of burglary in the first degree.
In satisfaction of an 11-count indictment, defendant pleaded guilty to the crime of burglary in the first degree, waived his right to appeal and was sentenced in accordance with the negotiated plea agreement to a determinate prison term of 10 years. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that no nonfrivolous issue can be raised on appeal. Upon our review of the record, we disagree. Given defendant’s statements at sentencing regarding his legal representation, his protestation of innocence and *918his request for leniency regarding the agreed-upon sentence, we find that the record reveals potential issues that defendant should be permitted to argue on appeal. Accordingly, defense counseLs-application to be relieved from his assignment is granted and new counsel will be assigned to address any issues that the record may disclose (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Crew III, J. P., Graffeo, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.